DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 10 - 12, 15, and 17 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry (USPGPub 2005/0049470 - cited by Applicant). Terry (Summary of the Invention) teach an optical measurement arrangement (Figure 2 and the description thereof) by which red and infrared PPG measurement data is processed by a variety of transforms, including Wavelet, Cepstrum, and Power Spectrum, for analysis by a trained neural network to determine physiological information of interest, including SpO2 information (paragraph [0031]). Terry teach the cepstral data includes use of logarithmic scaling and the power spectrum relies upon real and imaginary frequency components obtained by an FFT (paragraphs [0035] - [0039]). The various data sets can be assembled into a vector for presentation to the neural network (paragraph [0041]) as part of the processing. The training of the neural network can rely on SpO2 estimates (paragraph [0052]) as well as other information, and an overview of the training is detailed in paragraphs [0052] - [0056].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 9, 13, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry, as applied to claims 1, 2, 4, 7, 8, 10 - 12, 15, and 17 - 19 above, further in view of Addison et al. (USPN 7,035,679). Terry, as discussed above, teach an optical measurement arrangement that uses Wavelet transformed PPG data as an input to a neural network for determination of physiological information, including SpO2 information. However, Terry does not teach particular details of the Wavelet transform that encompass generating a modulus value and a phase value vector; using a Morlet wavelet transform; baseline processing of the PPG; or use of short time Fourier transform. Addison et al. teach an alternate optical measurement arrangement in which Wavelet transforms are applied to PPG data. Addison et al. discuss theoretical and application information (THE WAVELET TRANSFORM section, beginning in column 5) and detail the use of Morlet wavelets and short time Fourier transform in this analysis; generation of phase and modulus information; and computation of a normalized scalogram. Addison et al. teach that this analysis is useful in determination of oxygen saturation (column 2, lines 18 - 24). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Terry to use the techniques and details regarding implementation of the Wavelet transform as disclosed by Addison et al., since one looking to implement the Wavelet transform would consult teachings related to use of Wavelet transforms with PPG signals such as that of Terry and Terry indicate that their mathematical techniques are suitable for use in saturation measurement embodiments.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    116
    552
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791